Citation Nr: 1724298	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased initial rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD), prior to February 3, 2014.

2. Entitlement to an increased initial rating in excess of 70 percent for service-connected post traumatic stress disorder (PTSD), from February 3, 2014 to June 2, 2016.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971 with service in the Republic of Vietnam and was awarded the Combat Action Ribbon. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned an initial 30 percent rating, effective June 17, 2011.

In November 2014, the Board remanded the claim for further development.  

In an April 2016 rating decision, the RO granted a higher initial rating of 50 percent for the Veteran's PTSD, effective June 17, 2011, and a 70 percent rating from February 3, 2014 forward. In a June 2016 rating decision, the RO granted an increased rating of 100 percent for the Veteran's PTSD, effective June 2, 2016.  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

However, the award of a 100 percent rating effective June 2, 2016, does constitute a full grant of benefits sought.  As such, the issue of entitlement to an increased rating for PTSD has been re-characterized to reflect entitlement to an increased rating prior to June 2, 2016. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDINGS OF FACT

1. Prior to February 3, 2014 the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, irritability, fatigue, nightmares, difficulty concentrating, hypervigilance, suicidal ideations at times and disturbances in mood and motivation, but not by occupational and social impairment with deficiencies in most areas. 

2. From February 3, 2014 to June 2, 2016, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood due to symptoms such as increased depression and anxiety, nightmares, difficulty sleeping, low energy, irritability, isolating behaviors and suicidal thoughts at times, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to February 3, 2014, the criteria for an initial evaluation in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2. Prior to June 2, 2016 the criteria for an initial evaluation in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the notice is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records, and identified available private treatment records with the claims file. No other relevant records have been identified as available and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations as to PTSD in January 2012, February 2014 and June 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. The Board notes that the February 2014 and June 2016 VA examinations did not include a Global Assessment of Functioning (GAF) score however, as discussed in greater detail below the Board finds in light of the evidence of record, and change in VA regulations, this error is harmless. An examination is adequate so long as the examiner was apprised of a sufficient number of the relevant facts so as to be able to render an informed opinion. The Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously, the case was before the Board in November 2014. The case was remanded for additional development and for the Veteran to be afforded a VA PTSD examination. Notification was provided to the Veteran to identify and authorize for release any outstanding treatment records in December 2014. See December 15, 2014 VA correspondence. The Veteran submitted a signed authorization and release of records for Dr. R., C.K. medical center and H. clinic. Records were requested from Dr. R. and C.K. medical center in January 2015 and February 2015. A negative response was received from Dr. R. in January 2015. See January 8, 2015 VA report of contact. A negative response was received from C. K. medical center in February 2015. See February 12, 2015 VA report of contact.  Records were unable to be requested from H. clinic because, the Veteran noted the clinic was no longer in business, and a valid address could not be located for the former clinic.  As such the Board finds further attempts to obtain these records would be futile. Private treatment records from V.C. from February 2014 have been associated with the claims file. VA treatment records from Robert J. Dole VA Medical Center from February 2014 to March 2016 have also been associated with the claims file. 

The November 2014 Board remand directed the Veteran be provided a VA PTSD examination to determine the nature and extent of his PTSD, and to include a diagnosis pursuant to DSM-IV including a GAF score and an explanation of such. The Veteran was afforded a VA PTSD examination in June 2016. The November 2014 remand was written at time when the DSM-IV was the standard examining professionals were to use; however the DSM-IV has been superseded by the DSM-V which VA guidance has subsequently recommended examiners use. When the June 2016 VA examination was administered, the DSM-V was appropriately used by the VA examiner, and the examiner noted and thoroughly reviewed the Veteran's symptoms and corresponding occupational and social impairment. The DSM-V does not define or require a GAF score. However, while a GAF score was not assigned in this case, an examiner's assessment of the severity of a condition, was provided and is dispositive of the evaluation issue.  Even when assigned, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). As such the Board finds that if there is any error in failing to assign a GAF score retroactively under a superseded standard, this error in not including a GAF score was harmless. As not only was the use of the DSM-IV superseded by regulation there is sufficient evidence in the file to make a decision on the Veteran's increased rating claim. As such the Board finds there has been substantial compliance with the prior remand. 

III. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here in the Veteran's PTSD will be discussed as staged ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Increased Rating for PTSD

The Veteran contends he is entitled to an increased rating for his service-connected PTSD. Prior to February 3, 2014 the Veteran's service-connected PTSD has been rated as 50 percent disabling. In addition, prior to June 2, 2016 the Veteran's PTSD has been rated as 70 percent disabling. From June 2, 2016 forward, the Veteran's PTSD has been rated as 100 percent disabling. As noted above a 100 percent rating constitutes a full grant of benefits sought.  Each prior rating period will be discussed in greater detail below.

A. Prior to February 3, 2014

Prior to February 3, 2014 the Veteran's service-connected PTSD has been rated as 50 percent disabling under Diagnostic Code 9411. PTSD is rated using the general formula for mental disorders (general formula). 

Under that formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in May 2014 (prior to August 4, 2014), a diagnosis and analysis of the Veteran's current severity of his PTSD must conform to DSM-IV. See 38 C.F.R. § 4.125(a)(2016). As noted above, the most recent VA examination was performed in June 2016 and thoroughly addressed the current severity of the Veteran's PTSD. While this examination was based on the DSM-5, the examiner thoroughly considered the Veteran's symptoms and the corresponding occupational and social impairment under the DSM-5 the current valid guidance for the VA examiner. In addition, the file contains VA mental health examinations performed prior to August 2014 when DSM-IV was the medical and regulatory standard and was appropriate for use by the examiners at those times. Any error in this regard was harmless, and there is sufficient evidence in the file to make a decision on the Veteran's claim. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

Further, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The Board finds that during this period on appeal the Veteran's PTSD approximated a 50 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with reduced reliability and productivity. The Veteran reported anxiety, depression, irritability, nightmares, difficulty sleeping, low energy, disturbances in mood and motivation and on occasion suicidal thoughts. 

VA and private treatment records have been associated with the claims file. January 2011 treatment records note the Veteran reported ongoing depression, poor sleep, nightmares, irritability, low energy, feelings of hopelessness, occasional suicidal thoughts without a plan or intent, and denied homicidal ideations. See January 24, 2011 VA mental health note. November 2011 treatment records note a depressed mood. On a mental status examination the Veteran had logical thoughts, was goal oriented and exhibited fair judgment, and fleeting suicidal ideations were noted. See November 22, 2011 VA mental health note. A GAF of 46 was reported. Id. 

The Veteran was afforded a VA PTSD examination in January 2012. The examiner reported symptoms of depressed mood, fatigue, nightmares, difficulty concentrating, anxiety, irritability, hypervigilance, exaggerated startle response and suicidal ideations at times. See January 2012 VA examination. The Veteran reported recurrent and distressing recollection of in-service events, decreased interest in activities, feelings of detachment and restricted range of affect. The examiner noted a diagnosis of PTSD and major depressive disorder, recurrent and that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning. On the mental status examination, the Veteran was alert and oriented, his affect and mood was irritable, with limited insight/judgement, and he denied current suicidal and homicidal ideations, and/or auditory and visual hallucinations.  A GAF of 62 was reported. Id. 

Then, in August 2012 treatment records the Veteran reported worsening depression. On a mental status examination the Veteran had a flat mood and affect, denied active suicidal ideation and homicidal ideation, and had no psychotic symptoms. See August 14, 2012 VA mental health note. August 2013 treatment records note increased depression and ongoing trouble sleeping. See August 27, 2013 VA mental health note.  

Based on a review of the evidence of record the Board finds that a 50 percent rating is warranted for this period on appeal. During this period on appeal the Veteran experienced ongoing depression, anxiety, irritability, difficulty sleeping, nightmares, occasional suicidal thoughts, and disturbances in mood and motivation which are contemplated by the current 50 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 50 percent. The Board also notes that some of the Veteran's symptoms have slightly worsened during the period on appeal.  However, such has not risen to the level of an increased 70 percent evaluation.  

According to the DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). As discussed above, the DSM-V does not provide a GAF score. However, noting the range of the Veteran's scores during this period, from 46 to 62, from treatment records and VA examinations prior to implementation of the DSM-V indicate moderate symptoms and are one factor for consideration when assigning a rating in a case.

During this period, the Veteran experienced occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, irritability, fatigue, nightmares, difficulty concentrating, hypervigilance, suicidal ideations at times and disturbances in mood and motivation. The Veteran's symptoms during this period are all typical and considered in the assignment of a 50 percent rating.  The Veteran's PTSD has not been characterized by occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or moods. For much of this period, the Veteran continued to own and run a nightclub. There was no indication of obsessional rituals interfering with routine activities, and on mental status examination in January 2012 his speech was normal. Notably, the February 2012 examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  The Veteran expressed occasional suicidal ideations but with no plan or indications that some form of medical intervention was appropriate.  While increased irritability was noted during the period on appeal no periods of violence were noted. Additionally, treatment records note the Veteran maintained his personal appearance and hygiene. Significantly, during the period on appeal the Veteran continued to maintain relationships with his son, grandchildren and several longtime friends. The Board considered the GAF score of 46 assigned by outpatient clinicians early in this period of time, but finds that the weight of competent observations and assessments is that the level of disability did not meet the corresponding level of severity and loss of social and occupational function.  As such, the evidence of record is against a finding that the Veteran has demonstrated occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating for this period. 

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms and level of social and occupational impairment best approximate the current 50 percent rating as to the Veteran's PTSD. The evidence of record does not reflect that the Veteran suffers from occupational and social impairment with deficiencies in most areas, and as a result, entitlement to a rating in excess of 50 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

B. From February 3, 2014 to June 2, 2016

From February 3, 2014 to June 2, 2016, the Veteran has been rated as 70 percent disabling under Diagnostic Code 9411. PTSD is rated using the general formula for mental disorders (general formula) as discussed above. 

The Board finds that during this period on appeal the Veteran's PTSD approximated a 70 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. The Veteran reported increased anxiety and depression, difficulty sleeping, nightmares, low energy, irritability, isolating behaviors and suicidal thoughts at times. 

The Veteran was afforded a VA PTSD examination in early February 2014. The examiner noted symptoms of depression, anxiety, difficulty sleeping, low energy and suicidal thoughts at times. See February 2014 VA examination. The Veteran reported decreased interest in activities and prior interests. On the mental status examination the Veteran was well groomed and appropriately dressed, his mood was severely depressed with congruent affect, and he denied homicidal thoughts, auditory, visual hallucinations and/or delusions. Increased depression was noted since the Veteran's stroke last year which resulted in him having to sell his business and limited his activities. Recent increased suicidal thoughts were noted. 

The examiner noted PTSD, mild severity and major depressive disorder, severe with occupational and social impairment with reduced reliability and productivity. Id. The Board notes the VA examiner did not assign a GAF score, as the examination was based on the DSM-V criteria. 

Three days later in February 2014, the Veteran was hospitalized at VA direction -for four days at a private facility for symptoms of increasing depression with suicidal ideations over the last several months.  A mental status examination showed that the Veteran was cooperative with dysphoric mood and affect.  Thinking was logical but vague.  There were no hallucinations or delusions.  The Veteran denied any current ideations.  Orientation was grossly intact.  Insight and judgment were poor to fair, and short term memory was impaired.  The attending physician assigned GAF scores of 30 upon admission and 40 to 45 upon discharge. 

Next, the Veteran was afforded a VA examination in June 2016. The examiner noted symptoms of increased difficulty sleeping, nightmares, anxiety, difficulty in crowds, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships. See June 2016 VA examination. On the mental status examination his thought processes were logical and goal directed, and long and short term memory appeared to be intact. The Veteran denied current suicidal ideations. Total occupational and social impairment was noted. Id. 

During this period on appeal VA and private treatment records have been associated with the claims file. The Board notes that the Veteran was hospitalized in February 2014 for suicidal ideations. February 2014 private treatment records note increased suicidal ideations and as a result inpatient treatment was recommended. Discharge records in February 2014 note increased suicidal thoughts in recent months, sleep disturbances, fatigue and some short term memory loss since his stroke. See February 11, 2014 private treatment records. At time of inpatient admission a GAF of 30 was noted and at discharge several days later a GAF of 40 to 45 was noted. See February 11, 2014 private treatment records. 

In April 2014 treatment records noted sleep was stable, and the Veteran reported accepting social invitations to reduce isolation, and denied suicidal or homicidal ideations. See April 2, 2014 VA mental health note. On a mental status examination the Veteran's insight and judgment were fair, his memory was intact and no psychotic symptomology was present. 

August 2014 treatment records reported increased depression, decreased energy, and the Veteran denied current suicidal ideations. See August 19, 2014 VA mental health note. On a mental status examination no suicidal or homicidal ideations were noted, mood was depressed, insight and judgment were fair, and memory was intact. Id. 

In September 2014, treatment records note the Veteran reported increased difficulty sleeping and increased isolating behaviors. However, the Veteran reported he continued to maintain contact with his son and grandchildren. On a mental status examination his memory was intact, no suicidal or homicidal ideations were present and the Veteran presented with an anxious mood and affect. 

In November 2015 treatment records note mild depression, increased sleep and isolating behaviors. The Veteran denied suicidal and homicidal ideations, and his memory was intact. See November 9, 2015 VA mental health note. June 2015 treatment records note the Veteran reported his energy level had improved, his sleep was stable and he was staying busy. See June 15, 2015 VA treatment record. 
In February 2016 treatment records the Veteran denied suicidal or homicidal ideation, reported stable sleep, decreased energy and an intact memory. See February 1, 2015 VA mental health note. 

Based on a review of the evidence of record the Board finds that a 70 percent rating is warranted for this period on appeal. During this period the Veteran experienced ongoing increased depression and anxiety, difficultly sleeping, isolating and avoidant behaviors, irritability, decreased energy and at times suicidal ideations. Such symptomology is consistent with the current 70 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 70 percent. The Board also notes that some of the Veteran's symptoms have slightly worsened during the period on appeal.  However, such has not risen to the level of an increased 100 percent evaluation.  

According to the DSM-IV, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). As discussed above, the DSM-V does not provide a GAF score. However, noting the range of the Veteran's scores during this period, from 30 to 45, from treatment records and VA examinations prior to implementation of the DSM-V indicate serious symptoms and are one factor for consideration when assigning a rating in a case.

During this period, the Veteran experienced occupational and social impairment with deficiencies in most areas and the Veteran's symptoms were contemplated by the assignment of a 70 percent rating. The Veteran's PTSD has not been characterized by total occupational and social impairment.  The Veteran has not had gross impairment in his thought processes or communication, delusions, grossly inappropriate behavior, persistent danger of hurting himself or others. The Veteran has noted suicidal ideations at times, and was hospitalized in February 2014 as reported above. The Veteran has been oriented to time and place and continues to regularly perform activities of daily living. The Veteran reported remaining in contact with his sister and seeing his son occasionally. He reported occasional contact with several friends. The Veteran reported having to sell his nightclub, and being able to perform several jobs in the home improvement field due to ongoing balance issues related to his stroke. In sum the record does not support a finding of total occupational and social impairment as a result of his service-connected PTSD and associated symptoms. As such the evidence of record is against finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating for this period. 

The Board acknowledges that the Veteran was again examined in June 2016 and that the RO granted a 100 percent rating, based largely on the results of this examination.  It is reasonable that the severity of a mental health disorder often does not change dramatically on a certain date.  Based on the competent evidence of record prior to June 2, 2016, the Board finds that this examination represents the earliest time when the increase to a total level of occupational and social impairment was factually ascertainable.  See 38 C.F.R. § 3.400 (2016).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has reported he is unemployed but not that his mental health disability precluded all forms of gainful employment prior to June 2, 2016.  Moreover, occupational impairment has been considered as part of the rating criteria.  As such, the Board finds the issue of entitlement to TDIU, prior to June 2, 2016, has not been raised by the record. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 ( 2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, for this period, and as a result, entitlement to a rating in excess of 70 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased initial rating in excess of 50 percent for post traumatic stress disorder prior to February 3, 2014, is denied. 

Entitlement to an increased initial rating in excess of 70 percent for post traumatic stress disorder prior to June 2, 2016, is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


